Title: To Thomas Jefferson from Edmond Charles Genet, 14 June 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 14 Juin 1793 l’an 2e: de la République.

Il est dans le caractère des ames élevées, des hommes libres de ne point s’exposer deux fois à un refus. Je vous ai prié de faire connoitre au Président des Etats Unis les besoins urgents de la République Française; je ne vous ai point caché qu’ayant armé les bras de près d’un million de soldats, elle éprouvoit un déficit considérable dans ses reproductions et qu’elle seroit livrée avec ses colonies aux horreurs de la famine, si les Etats Unis ne lui fournissoient point, en deduction de leur dette, une partie des subsistances qui lui manquent; je vous ai offert en vertu de mes pouvoirs de prendre en payement, à défaut d’argent, des billets oubons d’Etat, portant interêt jusqu’aux époques fixées par nos conventions pour le remboursement de votre dette; je vous ai fait sentir les avantages qui résulteroient de cette opération pour les deux pays et pour l’Amérique surtout dans un moment où les grains et farines y abondent. Mais voyant, Monsieur, par la lettre que vous m’avez écrite le 11. Juin et par le rapport du Secrétaire de la Trésorerie qu’aucune de nos propositions n’ont été agréées; sans entrer dans les raisons financieres qui ont motivé ce refus, sans essayer de vous faire sentir qu’il tend à accomplir le systême infernal du Roi d’Angleterre et des autres rois ses complices pour faire périr par la famine les Republicains Français avec la liberté, je n’écoute dans le cas présent que la voix de ma patrie et comme ses besoins et ceux de ses Colonies deviennent de jour en jour plus pressants, comme elle m’a chargé d’y pourvoir à quelque prix que ce puisse être, je vous prie, Monsieur, d’informer Mr. le President des Etats Unis qu’étant autorisé à donner au nom de la République Française des délégations aux négocians ou fermiers americains en payement des fournitures qu’ils lui feront, à défaut de nouvelles avances  de la part des dits Etats, je désire qu’afin de me mettre en mesure de faire usage de ce pouvoir, il prescrive au Secretaire de la Trésorerie de regler promptement avec moi le compte de la dette des Etats Unis envers la France. L’expédient auquel je vais avoir recours sera vraisemblablement onéreux a la Nation Française; mais puisque le Gouvernement Fédéral croit pouvoir prendre sur lui de nous mettre dans la nécéssité de l’employer sans consulter le Congrès sur une matiere aussi importante, je suis forcé, Monsieur, de suivre mes instructions.

Genet

